Citation Nr: 1109551	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  05-00 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bruxism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


REMAND

The Veteran had active military service from August 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2004 and March 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The case was most recently before the Board in January 2010.  The Board remanded the PTSD claim to the agency of original jurisdiction (AOJ) to fully comply with the directives of a previous remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The AOJ was to attempt to verify or corroborate any one of several in-service stressors alleged by the Veteran.

In a February 2010 memorandum, the Appeals Management Center (AMC) determined that an alleged stressor had been corroborated.  According to information supplied by the United States Joint Services Research Records Center (JSRRC), Tan Son Nhut Air Base in Saigon, Vietnam, received enemy mortar fire in December 1966 that resulted in the death of 3 United States Air Force personnel, 26 wounded, and 20 damaged aircraft.  Although the Veteran had described a September 1966 mortar attack on his first night's stay at Tan Son Nhut Air Base, the AMC concluded that the stressor was corroborated because the Veteran's unit was stationed at the Air Base in December 1966.  See, e.g., Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002); Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Notably, at an August 2009 VA psychiatric examination, the Veteran reported that no traumas occurred at Tan Son Nhut Air Base and that it was one of the better locations in Vietnam for relaxation.

In addition to the corroboration of the one in-service stressor, while the case was in remand status, VA amended its regulations governing entitlement to service connection for PTSD, effective July 12, 2010.  The new version of 38 CFR § 3.304(f), adds a paragraph to the regulation under 3.304(f)(3), and moves 3.304(f)(3) and (4) to 3.304(f)(4) and (5).  The amendment to the regulation relaxes the evidentiary standard required for establishing an in-service stressor to support a diagnosis of PTSD.  The amended regulation applies to the Veteran's PTSD claim on appeal.  The revised regulation states that:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

See 75 Fed. Reg. 39843-52 (July 13, 2010).

The evidence of record reflects that the Veteran may have PTSD as a result of the corroborated in-service stressor or possibly as a result of in-service "fear of hostile military or terrorist activity."  The clinical evidence is somewhat ambiguous as to whether the Veteran meets the criteria for a diagnosis of PTSD in accordance with DSM-IV.  See 38 C.F.R. § 4.125 (2010).  Thus, the Board finds that the claim should be remanded for a VA psychiatric examination in order to have a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, determine whether the Veteran meets the criteria for a DSM-IV diagnosis of PTSD and whether it can be confirmed that the December 1966 mortar attack on Tan Son Nhut Air Base or any claimed in-service stressor due to fear of hostile military or terrorist activity is adequate to support a diagnosis of PTSD.

The Board notes that the Veteran was diagnosed with PTSD as early as 2001 by Drs. S.M. and J.C. at the VA Medical Center (VAMC) in Cleveland (Brecksville).  Outpatient reports show that the Veteran subsequently received treatment for PTSD at the facility.  As early as 2004, the Veteran also received non-PTSD psychiatric diagnoses, including depressive disorder, not otherwise specified.  "Rule out" PTSD was included in some of the Axis I diagnoses, including from Dr. S.M.  In a February 2008 letter, Dr. S.M. stated that the Veteran had been seen for the treatment of PTSD and depression since January 2001.  

In August 2009, the Veteran underwent VA examination in connection with the claim.  The examiner, a VA psychiatrist, addressed the matter of a PTSD diagnosis, but the information in the report is equivocal.  The examiner stated that the Veteran had some ongoing symptoms of PTSD, but that they appeared to be "subclinical" with periodic exacerbations to additional stresses.  The examiner also stated that it was difficult to diagnose the Veteran with PTSD based strictly on his endorsement of symptoms; however, the examiner included PTSD as an Axis I diagnosis, although it was listed as "in partial remission."  In view of the ambiguous evidence, a psychiatric examination report that definitively determines whether the Veteran meets the criteria for a DSM-IV diagnosis of PTSD is necessary for deciding the claim.

It appears that the Veteran continues to receive regular treatment at the Cleveland VAMC.  Updated treatment records should be obtained in light of the remand.

Because the Veteran contends that his bruxism is secondary to PTSD, consideration of the bruxism claim has previously been deferred by the Board pending the results of the PTSD claim.  For the same reason, the bruxism claim will again be deferred.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since December 2007) from the Cleveland VAMC and associate the records with the claims folder.

2.  Schedule the Veteran for psychological testing and a VA psychiatric examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal. See 38 C.F.R. § 3.655 (2010).)  Psychological testing should be conducted with a view toward determining whether the Veteran in fact has PTSD.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  The examiner should consider the entire record, including psychological test results, examine the Veteran, and identify all of the Veteran's psychiatric disorders in accordance with DSM-IV.  If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressors are related to a fear of hostile military or terrorist activity; whether the identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressors.

3.  After undertaking any other development deemed appropriate, re-adjudicate the claims on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.  The SSOC must include consideration of the revised 38 C.F.R. § 3.304 as it pertains to the relaxed evidentiary standard for establishing an in-service stressor.  See 75 Fed. Reg. 39843-52 (July 13, 2010).

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims   This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

